department of the treasury wid -0 internal_revenue_service washington d c contact person identification_number telephone number ts employer_identification_number x n y u o n date legend dear sir or madam this is in reply to your letter of date as modified by your letter of date regarding the transfer of your assets to another voluntary employees’ beneficiary association veba sponsored by your plan_sponsor you were established by x to provide for the payment of health care benefits to the employees of x who were working in one of its operating divisions you have been recognized as exempt from federal_income_tax as a veba described in sec_50i c of the code x also formed z a separate veba to provide for the payment of benefits to certain other of x's employees z provides its members substantially the same benefits as you previously provided your own members you have represented that z is not operated in a manner which discriminates in favor of highly compensated individuals z has been recognized as exempt from federal_income_tax as a veba described in sec_50i c of the code x and its related companies recently sold to y ail of the assets and stock in the operating division which was composed of your members the individuals working in this division have become employees of y you have represented that you have no remaining plan participants have paid all of your obligations and expenses and have no current liabilities your program continuing coverage through the exercise of cobra rights however you still have a certain amount of funds remaining you have represented that while operational x had made discretionary payments to you to help meet your operating_expenses you stress that such payments by x as the plan_sponsor were not required under the governing documents of your plan in addition there are currently no participants in you have requested the following rulings that the transfer of the excess funds you currently hold to z will not constitute prohibited inurement to x under sec_50i c of the code re that the transfer of the excess funds you currently hold to z will not adversely affect your exempt status under sec_50i c of the code that the transfer of the excess funds you currently hold to z will not subject you or x or any company related to x to the excise_tax under sec_4976 of the code sec_50l c of the code provides for the exemption from federal_income_tax of voluntary - employees' beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual - sec_1_501_c_9_-1 of the income_tax regulations provides that for an organization to be described in sec_501 it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances section c -4 d of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_50i c any assets remaining in the association after the satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of any employer contributing to or otherwise funding the employees' association except as otherwise provided in the first sentence of this paragraph if the association's corporate charter articles of association trust instrument or other written instrument by which the association was created as amended from time to time provides that on dissolution its assets will be distributed to its member's contributing employers or if in the absence of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_501 sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines a disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer of revrul_68_223 1968_1_cb_154 provides that the transfer of funds from a non-exempt employees’ welfare fund to an employees’ trust forming part of a pension_plan will not of itself disqualify the plan and trust under the provisions of sec_401 of the code nor affect the exempt status of the trust under sec_501 the information you have submitted establishes that x has sold its interests in the operating division in which your plan participants worked any outstanding benefits and obligations including cobra benefits have been paid and you have no outstanding debts or obligations however you do have a certain amount of cash reserves which you wish to distribute to z z is a veba that is providing health care benefits to current employees of x you have represented that z has been recognized as exempt under sec_50i c of the code and does not provide benefits in a discriminatory manner whether prohibited inurement for the purposes of sec_501 has occurred is a question to be determined with regard to all the facts and circumstances however sec_1 c -4 d of the regulations recognizes that upon the termination of a veba assets can be used to continue to provide qualifying benefits pursuant to criteria that do not provide for the payment of disproportionate benefits in this situation although the assets are not being used for the benefit of your former participants they are being used to provide benefits in a nondiscriminatory manner to other employees in the same company therefore we have concluded prohibited inurement will not occur both you and z have been recognized as exempt under sec_50i c of the code the assets will be used to provide permissible sec_501 benefits in a nondiscriminatory manner a common employment-related bond is present and the transfer is not used to avoid any of the requirements of sec_50i c of the code simitarly we have concluded that the provisions of sec_4976 are not applicable the return of any portion of the funds held in a welfare_benefit_fund for the benefit of an employer is a disqualified_benefit that subjects the employer to the sec_4976 excise_tax under these circumstances the funds are not being returned to x and will be expended by z for employee welfare benefits accordingly x is not subject_to the sec_4976 excise_tax accordingly based on the information submitted we rule that the transfer of the excess funds you currently hold to z will not constitute prohibited inurement to x under sec_50 c of the code that the transfer of the excess funds you currently hold to z will not adversely affect your exempt status under sec_50i c of the code that the transfer of the excess funds you currently hold to z will not subject you or x or any related company to the excise_tax under sec_4976 of the code you should file a final form_990 information_return once you have formally terminated for federal_income_tax purposes this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent we are informing thelfmmate ge customer service office of this ruling because this letter could help resolve any question about your exempt status a copy of it should kept in your’ permanent records if there are any question about this ruling number are shown in the heading of this letter fo reporting requirements please contact the riga t please contact the person whose name and telephone r other matters including questions concerning e ge customer service office sincerely yours terrell m berkovsky f manager exempt_organizations technical group
